DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/14/2021 is acknowledged.  Claims 1, 23, 24, 34, 36 have been amended.  Claims 38-45 are added. 

Response to Arguments
Applicant’s arguments with respect to claims 1-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 45 recites “the third set of electrical contacts”.  There is no antecedent for the claim terminology in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21, 26, 31, 33-34, 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 2012/0142144 A1) in view of Tanaka et al. (US 8497557 B2) (hereinafter referred to as Tanaka), Geen (US 2004/0211258 A1), and Wrede et al. (US 8490483 B2) (hereinafter referred to as Wrede).
Regarding claim 1, Taheri teaches a MEMS motion sensor (MEMS device 1004 in Fig. 10C; Figs. 4A-4J shows the steps of fabrication process of the device) comprising: 
an electrically conductive MEMS silicon wafer (actuator/sensor layer in Fig. 10C, which is actuator/sensor layer 414 in Fig. 4J that is made of silicon, as implied in [0038] of Taheri) having a first side (the side of 414 that interfaces with the top cap 402; this will be referred to as top side) and a second side (the side of 414 that interfaces with bottom cap 422; this will be referred to as bottom side) and including an outer frame portions of layer 414 that are bonded to top and bottom caps 402/422), a proof mass (component in the middle of actuator/sensor layer 414 shown in Fig. 4J); 
an electrically conductive silicon top cap wafer (as seen in Figs. 4J and 10C, top cap layer 402 is a CMOS wafer 1002.  As suggested in [0005] and is well-known in the art, CMOS wafers are made from silicon wafers) and an electrically conductive silicon bottom cap wafer (as seen in Figs. 4J and 10C, bottom cap layer 422 is a CMOS wafer 1002) respectively bonded to the first side and the second side of the MEMS silicon wafer such that the top cap wafer, the bottom cap wafer and the outer frame of the MEMS silicon wafer define a cavity (cavity 430) for housing the proof mass; 
a plurality of conducting pathways (pathways formed by the metallization layers 406a/b and the vias 410, 420, 432 in Fig. 4J), each insulated conducting pathway conducting signals through at least a portion of each of the silicon top cap wafer, the MEMS silicon wafer, and the silicon bottom cap wafer (as shown in Fig. 4J, the vias 410, 420 and 432 go through at least a portion of the layers 422, 414 and 402)..
But Taheri is silent as in teaching that the MEMS silicon wafer includes flexible springs suspending the proof mass relative to the outer frame and enabling the proof mass to move relative to the outer frame along mutually orthogonal x, y and z axes; and the MEMS motion sensor comprising: a plurality of top cap wafer electrodes and a plurality of bottom cap wafer electrodes that are respectively positioned with the top cap wafer and the bottom cap wafer, the electrodes forming capacitors with the proof mass that are configured to detect at least one of translational and rotational motion of the proof mass, wherein a detected rotational motion includes including at least an angular motion of the proof mass about at least one of the x, y, and z axes; the plurality of 
Tanaka teaches a MEMS sensor (Fig. 2 of Tanaka). The sensor include a MEMS wafer (12 in Fig. 2), a top cap wafer (Si substrate 21), and a bottom cap wafer (substrate 11).  The through vias (25) includes a through hole (25a), insulating layer (25b) and metallic core (25c).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the vias (410, 420, and 432 of Taheri) insulating metallic vias as according to Tanaka in order to increase conductivity and speed of signal transmission in the conducting pathways.  As incorporated, the entire conductive pathways are insulated conducting pathways.
But Taheri in view of Tanaka is silent as in teaching that the MEMS silicon wafer includes flexible springs suspending the proof mass relative to the outer frame and enabling the proof mass to move relative to the outer frame along mutually orthogonal x, y and z axes; and the MEMS motion sensor comprising: a plurality of top cap wafer electrodes and a plurality of bottom cap wafer electrodes that are respectively positioned with the top cap wafer and the bottom cap wafer, the electrodes forming capacitors with the proof mass that are configured to detect at least one of translational and rotational motion of the proof mass, wherein a detected rotational motion includes 
Geen teaches a 6 degree-of-freedom MEMS sensor device (see Fig. 6 of Geen).  The MEMS structure comprises a pair of proof masses (607 and 609) connected to each other by a coupling fork (610), the masses are anchored and suspended over a substrate by a plurality of springs (flexures in [0052] of Geen); a plurality of sense electrode structures (612-619) on the surfaces of the proof masses with each structure includes a first electrode on a surface of the proof mass and a second electrode on the surface of the substrate opposite the surface of the mass (as described in [0055] and [0058] of Geen); a plurality of drive electrodes (640-642).  The sensor device further includes a circuitry that calculates the angular acceleration around the x, y, z-axes (as described in [0064]-[0066] of Geen).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have used Geen’s acceleration and angular velocity resonant detection structure in order to detect of both linear and angular accelerations in one device.  
As incorporated, the masses (507 and 509) and fork (510) of Geen are used in place of the proof mass of Taheri’s actuator/sensor.  The coupling forks are identified as flexible springs that suspend the proof mass to the outer frame and enable the proof 
But Taheri-Tanaka-Geen is silent as in teaching that the MEMS motion sensor comprising: a plurality of bottom cap wafer electrodes that are respectively positioned with the bottom cap wafer, the electrodes forming capacitors with the proof mass that are configured to detect at least one of translational and rotational motion of the proof mass, wherein a detected rotational motion includes including at least an angular motion of the proof mass about at least one of the x, y, and z axes; and a first set of electrical contacts on a top surface of the top cap wafer and connected to the plurality of top cap wafer electrodes, a second set of electrical contacts on the top surface of the top cap wafer being connected to the bottom cap wafer electrodes via at least one of the plurality of insulated conducting pathways, and a third set of electrical contacts connected to the proof mass.
Wrede teaches a rotation sensor device (Fig. 2 of Wrede) which comprises a mass (31) and a plurality of electrodes (38a) coupling capacitively with the mass.  The change in capacitance of the electrodes (38a) and the mass is used to calculate the rotational movement (column 4 lines 49-64 of Wrede).  The sensor device further comprises additional electrodes (38b) formed on the cap above the mass (as shown in Fig. 2 of Wrede).  This is advantageous over having electrodes only one side of the mass because the pair of upper and lower electrodes (38a/b) are symmetrically to the mass (as stated in column 5 lines 1-5 of Wrede).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have pairs of electrodes above and below the proof mass, as disclosed by Wrede in order to enhance the detection of rotational motion (as stated in column 5 lines 1-5 of Wrede).  Furthermore, it also avoids the drawbacks of having multiple one-degree-of-freedom sensor (as discussed in [0005]-[0008] of Geen).
As incorporated, each sense electrode structure includes a pair of electrodes on bottom cap wafer and top cap wafer (as taught by Geen and Wrede) that correspond to the electrodes on top and bottom surfaces of the proof mass.  The electrical conducting pathways connecting to these sense electrodes on the top/bottom cap wafers and the proof mass are routed to the top surface of top cap wafer (bottom surface of 402 shown in Fig. 4J of Taheri).  It would have been obvious that each of the set of sense electrode structures on the top/bottom cap wafers and the proof mass would have been connected to respective conducting pathways to the respective electrical contacts at the top surface of top cap wafer (bottom surface of 402 shown in Fig. 4J of Taheri) to transmit signals to and from the sense electrode structures. 
Regarding claim 2, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein the proof mass and flexible springs form a resonant structure having resonant frequencies f, fy and fz for this is an inherent property of any mass-spring system such as the one disclosed in Geen).  
Regarding claim 3, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 2, and comprising electrode assemblies, each including at least one pair of said top cap electrodes, or at least one pair of said bottom cap electrodes or a combination of said top cap electrodes and bottom cap electrodes (as combined in claim 1 above), said electrode assemblies comprising: 
a first electrode (616 in Fig. 6 of Geen, as described in [0063]-[0064] of Geen) assembly configured to detect a rocking motion of the proof mass about the y axis (up-down direction in Fig. 6 of Geen), indicative of an acceleration of the proof mass along the x axis (left-right direction in Fig. 6 of Geen); 
a second electrode (612 in Fig. 6 of Geen) assembly configured to detect a rocking motion of the proof mass about the x axis, indicative of an acceleration of the proof mass along the y axis; and 
a third electrode assembly (as described in [0065], the in phase motion of the masses 607 and 609 yields the linear acceleration in the z-axis. Thus, a third electrode assembly can be any of the sense electrode structure, including 613 or 617 in Fig. 6 of Geen) configured to detect a translational motion of the proof mass along the z axis, indicative of an acceleration of the proof mass along the z axis.  
Regarding claim 4, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 3, and also teaches wherein one of the electrode assemblies is connectable (the term “connectable” means this electrode assembly is able to connect to some hypothetical drive circuit, which it certain is capable of. With this interpretation of term “connectable”, the existence of a drive circuit is hypothetical which can have any capability, such as capable of vibrate the proof mass.  In fact, the claim language only requires that the electrode assembly is able to connect to any circuit even if the assembly does not work.  Regardless, the following discussion is given for the purpose of thoroughness and compact prosecution.  As shown in Fig. 7 of Geen, the device can be connected to a circuitry 700) to a drive circuit (circuitry 700 in Fig. 7 of Geen) configured to vibrate the proof mass at a drive frequency along the z axis (even though the claim language does not require this, as described in [0059] of Geen, the purpose of the drive electrode 640/642 is to drive the proof mass at certain frequencies, including the frequency along z axis), and two other of the electrode assemblies are configured to detect Coriolis-induced oscillations of the proof mass along the x and y axes, indicative of an angular motion of the proof mass about the y and x axes, respectively (the language of “configured to detect Coriolis…” is functional description of the electrode assemblies, which only requires they are capable of performing the function.  As such, they are capable of such function since this is their function as described in [0065]-[0070] of Geen).  
Regarding claim 5, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 4, and also teaches wherein the drive frequency corresponds to the resonant frequency fz (as interpreted in claim 4 above, these resonance frequencies are of the hypothetical drive circuit in claim 4, which can have any property as desired.  For the purpose of thoroughness and compact prosecution, the masses are vibrated by the drive electrodes in all directions, including z direction as described in [0059] of Geen).  
Regarding claim 6, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 4, and also teaches wherein the resonant frequency fz is substantially identical to each of the respective resonant frequencies fx, fy, in order to provide matched resonance conditions (as interpreted in claim 4 above, these resonance frequencies are of the hypothetical drive circuit in claim 4, which can have any property as desired.  For the purpose of thoroughness and compact prosecution, the property is considered here. As described in [0059] of Geen, the masses are vibrated by the drive electrodes in all directions).  
Regarding claim 7, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 4, and also teaches wherein a relative difference between any two of the resonant frequencies fz, fx, fy is no more than 10% (as interpreted in claim 4 above, these resonance frequencies are of the hypothetical drive circuit in claim 4, which can have any property as desired).  
Regarding claim 8, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 4, and also teaches wherein the drive frequency is lower than at least one of the respective resonant frequencies fx and fy (as interpreted in claim 4 above, these resonance frequencies are of the hypothetical drive circuit in claim 4, which can have any property as desired).
Regarding claim 9, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 4, and also teaches wherein the drive frequency is 10- 40% lower than each of the respective resonant frequencies fx and fy (as interpreted in claim 4 above, these resonance frequencies are of the hypothetical drive circuit in claim 4, which can have any property as desired).  
Regarding claim 10, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 3, and also teaches wherein one of the electrode assemblies is configured to (the language of “is configured to…” is a functional description of the electrode assemblies, which only requires that one of the electrode is capable of performing the function, not that it must perform the exact function) vibrate the proof mass at a drive frequency along a corresponding one of the x and y axes (as described in [0059] of Geen, the purpose of the drive electrode 640/642 is to drive the proof mass at certain frequencies, so these drive electrodes are certainly capable of vibrating the proof mass at a drive frequency), respectively, and another one of the electrode assemblies is configured to (the language of “is configured to…” is a functional description of the electrode assemblies, which only requires that one of the electrode is capable of performing the function, not that it must perform the exact function) detect Coriolis-induced oscillations of the proof mass along the other one of the x and y axes (as described in [0059], [0063]-[0065] of Geen, the sense electrode structures are certainly capable of detecting Coriolis-induced oscillations of the proof mass), indicative of the angular motion of the proof mass about the z axis, and two other of the electrode assemblies are configured to detect Coriolis-induced oscillations of the proof mass along the x and y axes, indicative of an angular motion of the proof mass about the y and x axes, respectively (the language of “configured to detect Coriolis…” is functional description of the electrode assemblies, which only requires they are capable of performing the function.  As such, they are capable of such function since this is their function as described in [0065]-[0070] of Geen).  
Regarding claim 11, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 10, and also teaches wherein the drive frequency along the corresponding one of the x and y axes corresponds to a respective one of the resonant frequencies fx and fy (since the drive frequency of a hypothetical drive circuit is also hypothetical, it can have any value, for example the resonant frequencies fx and fy).  
Regarding claim 12, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 3, and also teaches wherein the resonant structure is shaped, sized and configured such that each of the resonant frequencies fx, fy and fz is substantially higher than sensing frequencies at which the electrode assemblies are configurable with a sensing circuit to detect the motion of the proof mass in response to accelerations of the proof mass along to the x, y and z axes, respectively (even though not explicitly taught, vibrations at frequencies are higher than the resonant frequencies would exceed the capability of the spring-mass system and the springs would fail.  So it would be part of a design's task to make sure the sensing frequency is below the resonant frequencies).  
Regarding claim 13, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein the flexible springs and the proof mass comprises a resonant structure that is shaped, sized and configured with each of the resonant frequencies fx, fy and fz being substantially different (since the proof mass system in Fig. 6 of Geen have different structure along x, y and z-axes, it is inherent that the proof mass and springs have different resonant frequencies along these axes).  
Regarding claim 14, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 13, but is silent as in teaching wherein the resonant structure is shaped, sized and configured with the resonant frequencies fx, fy and fz having mutually non- overlapping 3dB-bandwidths.
However, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have designed the shape and size of the resonant structure such that the resonant frequencies fx, fy and fz having mutually non-overlapping 3dB-bandwidths, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  If an application requires the rotation in direction is much greater than another, then it would be obvious to optimize the spring-mass system to accommodate such parameters.
Regarding claim 15, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein said top and bottom cap electrodes comprise pairs of said top and bottom electrodes that are aligned with the z axis, the electrodes being centered relative to the proof mass (as combined in claim 1 above, in particular with the teaching of Wrede).  
Regarding claim 16, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein said top and bottom cap electrodes comprise two pairs of said top and bottom electrodes disposed along the x axis on each side of the y axis (as shown in Fig. 6 of Geen).  
Regarding claim 17, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein said top cap as shown in Fig. 6 of Geen).  
Regarding claim 18, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein the proof mass is shaped as a convex polygonal prism (as stated in [0058] of Geen, the masses 607 and 609 in Fig. 6 are equivalent to the masses 507/509 in Fig. 5 of Geen.  As described in [0052] of Geen, the shape of the masses can be hexagonal, octagonal… which are convex polygonal prism shape).  
Regarding claim 19, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein the proof mass is shaped as a regular convex polygonal prism (as stated in [0058] of Geen, the masses 607 and 609 in Fig. 6 are equivalent to the masses 507/509 in Fig. 5 of Geen.  As described in [0052] of Geen, the shape of the masses can be hexagonal, octagonal… which are convex polygonal prism shape).  
Regarding claim 20, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein the proof mass is shaped as an octagonal prism (as stated in [0058] of Geen, the masses 607 and 609 in Fig. 6 are equivalent to the masses 507/509 in Fig. 5 of Geen.  As described in [0052] of Geen, the shape of the masses can be octagonal).  
Regarding claim 21, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein the flexible as shown in Fig. 6 of Geen, there are more than 6 springs).  
Regarding claim 26, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein the top cap wafer electrodes and the bottom cap wafer electrodes are delimited by insulated channels (as combined in claim 1 above).  
Regarding claim 31, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of Claim 1 and also teaches wherein the first set of contacts, second set of contacts, and third set of contacts are on the top cap wafer (as combined in claim 1 above). 
Regarding claim 33, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of Claim 1 and also teaches wherein said rotational motion further comprises rotation about the x axis, the y axis, or a combination thereof (as described in [0069] of Geen).  
Regarding claim 34, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of Claim 1 wherein the motion sensor is configured to detect an angular rotation rate about the x axis, the y axis and the z axis (the sensor of Geen is designed to detect rotational momentum along all three x, y, z axis).  
Regarding claim 36, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 1 and also teaches wherein the motion sensor detects at least 3 degrees of freedom of motion of the proof mass about the x axis, the y axis and the z axis (Geen’s structure has 6 degrees of freedom of motion).  
Regarding claim 37, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 36 and also teaches wherein the top cap wafer has at least five electrodes (as shown in Fig. 6 of Geen).
Regarding claim 38, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 1 and also teaches wherein the MEMS silicon wafer, the silicon top cap wafer and the silicon bottom cap wafer each comprise a semiconductor wafer (silicon is a semiconductor).  
Regarding claim 39, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 1 and also teaches wherein the motion sensor comprises a gyroscope (an angular/rotational momentum sensor is a gyroscope).  
Regarding claim 40, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 1 and also teaches wherein the proof mass is hermetically sealed within the cavity (as described in [0043] of Taheri).  
Regarding claim 41, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 1 and also teaches wherein the MEMS silicon wafer is fusion bonded to the silicon top cap wafer and the silicon bottom cap wafer (as described in [0043] of Taheri).  
Regarding claim 42, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 1 and also teaches wherein the motion sensor comprises an inertial measurement unit (IMU) (linear and angular momentum sensor is an inertial measurement unit).  
Claims 22, 27, 32, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri in view of Tanaka, Geen, Wrede, and further in view of Noma et al. (US 2010/0164086 A1) (hereinafter referred to as Noma) and Najafi et al. (US 2013/0105921 A1) (hereinafter referred to as Najafi).
Regarding claim 22, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein the top and bottom cap wafers have respective thicknesses (thicknesses of the cap wafers 402 and 422 in Fig. 4J of Taheri), the top cap wafer electrodes (vias 432 of Taheri) extending through the entire thicknesses of the top cap wafer (see Fig. 4J of Taheri), but does not teach that the bottom cap wafer electrodes extending through the entire thicknesses of the bottom cap wafer.
Najafi teaches a MEMS device (see Fig. 10 of Najafi).  The MEMS device is a stack of different MEMS devices.
Noma teaches a stacked of devices (60 in Fig. 10 of Noma) with through vias (17) formed through each package (50) connecting electrical pads on top and bottom surfaces of each package in order to pass electrical signals from upper device package to lower ones and finally to a printed circuit board at the bottom.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made top and bottom cap wafer electrodes as according to Noma and to have stacked different MEMS devices in a stack in application such as Najafi in order to reduce device footprint and to increase capabilities of a MEMS device.
As incorporated, there are bottom cap wafer electrodes extending through the entire thicknesses of the bottom cap wafer in order to pass electrical signals from packages above this package to the circuit board.
Regarding claim 27, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, and also teaches wherein each of the bottom cap wafer and top cap wafer is provided with at least one electrical contact (as combined in claim 1 above, the electrical signals from the sense electrodes are routed to the bottom of the wafer 402 in Fig. 4J of Taheri), but is silent as in teaching the MEMS motion sensor comprising an additional insulated conducting pathway extending through the bottom cap wafer, through the MEMS wafer, and through the top cap wafer along the z axis and optionally in an x-y plane, between one of the electrical contacts of the top cap wafer and one of the electrical contacts of the bottom cap wafer, thereby forming a conductive feedthrough.  
Najafi teaches a MEMS device (see Fig. 10 of Najafi).  The MEMS device is a stack of different MEMS devices.
Noma teaches a stacked of devices (60 in Fig. 10 of Noma) with through vias (17) formed through each package (50) connecting electrical pads on top and bottom surfaces of each package in order to pass electrical signals from upper device package to lower ones and finally to a printed circuit board at the bottom.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made top and bottom cap wafer electrodes as according to Noma and to have stacked different MEMS devices in a stack in application such as Najafi in order to reduce device footprint and to increase capabilities of a MEMS device.
As incorporated, there are bottom cap wafer electrodes extending through the entire thicknesses of the bottom cap wafer in order to pass electrical signals from 
Regarding claim 32, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of Claim 1 but is silent as in teaching wherein the first set of contacts, second set of contacts, and third set of contacts are on the bottom cap wafer.  
Najafi teaches a MEMS device (see Fig. 10 of Najafi).  The MEMS device is a stack of different MEMS devices.
Noma teaches a stacked of devices (60 in Fig. 10 of Noma) with through vias (17) formed through each package (50) connecting electrical pads on top and bottom surfaces of each package in order to pass electrical signals from upper device package to lower ones and finally to a printed circuit board at the bottom.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made top and bottom cap wafer electrodes as according to Noma and to have stacked different MEMS devices in a stack in application such as Najafi in order to reduce device footprint and to increase capabilities of a MEMS device.
As incorporated, there are bottom cap wafer electrodes extending through the entire thicknesses of the bottom cap wafer in order to pass electrical signals from packages above this package to the circuit board.  It would be obvious to make these insulated conducting pathway extending through the bottom cap wafer.  This pathway will be part of the conductive feedthrough as shown in Fig. 10 of Noma.  The first, 
Regarding claim 44, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 42 but is silent as in teaching wherein the inertial measurement unit (IMU) comprises a first MEMS motion sensor and a second MEMS motion sensor mounted in a multi-chip package that measures 5 or 6 degrees of freedom.  
Najafi teaches a MEMS device (see Fig. 10 of Najafi).  The MEMS device is a stack of different MEMS devices.
Noma teaches a stacked of devices (60 in Fig. 10 of Noma) with through vias (17) formed through each package (50) connecting electrical pads on top and bottom surfaces of each package in order to pass electrical signals from upper device package to lower ones and finally to a printed circuit board at the bottom.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made top and bottom cap wafer electrodes as according to Noma and to have stacked different MEMS devices in a stack in application such as Najafi in order to reduce device footprint and to increase capabilities of a MEMS device.
As incorporated, there are bottom cap wafer electrodes extending through the entire thicknesses of the bottom cap wafer in order to pass electrical signals from packages above this package to the circuit board.  It would be obvious to make these insulated conducting pathway extending through the bottom cap wafer.  This pathway will be part of the conductive feedthrough as shown in Fig. 10 of Noma.  The bottom cap 
Regarding claim 45, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 1, but is silent as in teaching further comprising bottom cap wafer contacts connected to one or more of the electrodes and wherein the third set of electrical contacts are on the top surface of the top cap wafer.
Najafi teaches a MEMS device (see Fig. 10 of Najafi).  The MEMS device is a stack of different MEMS devices.
Noma teaches a stacked of devices (60 in Fig. 10 of Noma) with through vias (17) formed through each package (50) connecting electrical pads on top and bottom surfaces of each package in order to pass electrical signals from upper device package to lower ones and finally to a printed circuit board at the bottom.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made top and bottom cap wafer electrodes as according to Noma and to have stacked different MEMS devices in a stack in application such as Najafi in order to reduce device footprint and to increase capabilities of a MEMS device.
As incorporated, the bottom MEMS device is a 6-degree sensor of claim 1, other MEMS device can add more degree. 
Claims 23, 24, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri in view of Tanaka, Geen, Wrede, as applied to claim 1 above, and further in view of Sworowski et al. (US 7982558 B2) (hereinafter referred to as Sworowski).
Regarding claim 23, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor according to claim 1, but is silent as in teaching wherein the MEMS silicon wafer comprises a silicon-on-insulator (SOI) semiconductor wafer.  
Sworowski teaches a MEMS sensor (Figs. 1a-1i of Sworowski illustrate the method of forming, Fig. 2 shows the top view of the sensor).  The MEMS device layer is a SOI wafer with an insulating layer (SiO2 layer 40 in Fig. 1e, as described in column 5, line 19) separating a device layer (structured layer 70, which is a polysilicon layer, as described in column 5 lines 36-37) from a handle layer (substrate 10).  The device layer and the handle layers are patterned to have the same shape (as seen in Figs. 1i and 2, the layer 70 also has the same shape as the proof mass 1000).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have made the MEMS wafer from SOI wafer as according to Sworowski’s method.  Sworowski’s method uses SOI which allows for patterning and releasing of the movable structure (e.g. proof mass, springs) in a more controlled way (as suggested in column 2 lines 1-15 of Sworowski).
Regarding claim 24, Taheri-Tanaka-Geen-Wrede-Sworowski teaches all the limitations of the MEMS motion sensor according to claim 1, but is silent as in teaching wherein the MEMS silicon wafer is a silicon-on-insulator (SOI) wafer with an insulating layer separating a device layer from a handle layer wherein at least one of the plurality of insulated conducting pathways extends through the insulating layer with a conducting shunt to connect a corresponding contact of the second set of electrical contacts to a corresponding electrode of the plurality of bottom cap wafer electrodes.  
Figs. 1a-1i of Sworowski illustrate the method of forming, Fig. 2 shows the top view of the sensor).  The MEMS device layer is a SOI wafer with an insulating layer (SiO2 layer 40 in Fig. 1e, as described in column 5, line 19) separating a device layer (structured layer 70, which is a polysilicon layer, as described in column 5 lines 36-37) from a handle layer (substrate 10).  The device layer and the handle layers are patterned to have the same shape (as seen in Figs. 1i and 2, the layer 70 also has the same shape as the proof mass 1000).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have made the MEMS wafer from SOI wafer as according to Sworowski’s method.  Sworowski’s method uses SOI which allows for patterning and releasing of the movable structure (e.g. proof mass, springs) in a more controlled way (as suggested in column 2 lines 1-15 of Sworowski).
As incorporated, since the insulated conducting pathways of Taheri goes through all three wafers, it follows that they also go through the insulating layer of the SOI wafer.
Regarding claim 35, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of Claim 1 but is silent as in teaching wherein the proof mass comprises a silicon layer on an insulated substrate, the silicon layer being conductively connected to at least one of the third electrical contacts.  
Sworowski teaches a MEMS sensor (Figs. 1a-1i of Sworowski illustrate the method of forming, Fig. 2 shows the top view of the sensor).  The MEMS device layer is a SOI wafer with an insulating layer (SiO2 layer 40 in Fig. 1e, as described in column 5, line 19) separating a device layer (structured layer 70, which is a polysilicon layer, as described in column 5 lines 36-37) from a handle layer (substrate 10).  The device layer as seen in Figs. 1i and 2, the layer 70 also has the same shape as the proof mass 1000).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have made the MEMS wafer from SOI wafer as according to Sworowski’s method.  Sworowski’s method uses SOI which allows for patterning and releasing of the movable structure (e.g. proof mass, springs) in a more controlled way (as suggested in column 2 lines 1-15 of Sworowski).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Taheri in view of Tanaka, Geen, Wrede, as applied to claim 1 above, and further in view of Noma.
Regarding claim 43, Taheri-Tanaka-Geen-Wrede teaches all the limitations of the MEMS motion sensor of claim 42 and also teaches wherein the inertial measurement unit (IMU) is mounted to a circuit board (back-plane 1008 in Fig. 10C of Taheri) with an integrated circuit (IC is implied in the back-plane 1008) but is silent as in teaching the circuit board is a printed circuit board.
Noma teaches a package mounted on a printed circuit board (as stated in [0005] of Noma). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a printed circuit board in place of the back-plane 1008 of Taheri. Printed circuit board is cost effective.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 25, the prior art of record does not disclose or fairly suggest a MEMS motion sensor with the limitation “wherein the proof mass is patterned in both the device and handle layers” along with other limitations of claims 1 and 24 (on which claim 25 is dependent).  
The prior art of record are Taheri (US 2012/0142144 A1), Najafi et al. (US 2013/0105921 A1), Geen (US 2004/0211258 A1), Wrede et al. (US 8490483 B2), and Sworowski et al. (US 7982558 B2).  
Taheri teaches a MEMS sensor with conductive vias through the top cap wafer, the MEMS layer, and portion of the bottom cap wafer (see Fig. 4J of Taheri).  Najafi teaches a MEMS structure with a stack of MEMS devices (see Fig. 10 of Najafi) with conductive vias going through most of the stack.  Gene teaches a 6 degree-of-freedom MEMS device (Fig. 6 of Geen) with pairs of electrodes used to sense the motion of the proof mass. Wrede teaches a rotation sensor device with corresponding pairs of electrodes on top and bottom surfaces of the proof mass.  Sworowski teaches a MEMS device where the device layer is made of a SOI substrate. However, there is no evidence that a proof mass is patterned in both the device and handle layers of the SOI substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822